                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

CRUZ LANIER GRAY,                           )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:18-CV-330 (MTT)
                                            )
LUMPKEN, et al.,                            )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                            ORDER

      After screening the Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A, United

States Magistrate Judge Charles H. Weigle allowed the Plaintiff’s Eighth Amendment

claims for deliberate indifference to serious medical needs against Defendants

Lumpken, Speight, and Michael to proceed for further factual development. Doc. 13 at

6-7. The Magistrate Judge recommends dismissing without prejudice the Plaintiff’s

claims against Warden Bobbit and the unidentified defendants. Id. at 8-9. The

Magistrate Judge also recommends denying the Plaintiff’s two motions for a preliminary

injunction. Id. at 9-10. The Plaintiff has not objected to the Recommendation, so

pursuant to 28 U.S.C. § 636(b)(1), the Court reviews Recommendation for clear error.

After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 13) is

ADOPTED and made the Order of the Court. Accordingly, the Plaintiff’s claims against

Warden Bobbit and the unidentified defendants are DISMISSED without prejudice,

and the Plaintiff’s two motions for a preliminary injunction (Docs. 10; 12) are DENIED.
The only remaining claims in this lawsuit are the deliberate indifference claims against

Defendants Lumpken, Speight, and Michael.

      SO ORDERED, this 9th day of April, 2019.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               -2-
